The trial court's determination that not one penny of husband's personal injury settlement was for his own personal injuries and pain and suffering, and thus his separate property, was a patent abuse of discretion.
The husband was seriously injured in an airplane crash. The most serious injury was to his head, although he suffered other injuries. He required extensive surgery to his head and was hospitalized for two months. He was able to return to work after the two month hospital stay and an additional two months of rehabilitation. He lost his sense of smell and his sense of taste. The pupils of his eyes are permanently dilated, causing him pain when he is subjected to sunlight or a brightly lit room. He suffers from permanent double vision. He suffers from loss of memory, especially short-term memory. The wife does not contest the extent or the seriousness of the husband's injuries. The only evidence as to a proper allocation of the award came from the husband. The wife offered none. Although there was sharp disagreement between the parties at the trial level, there was no claim by the wife that none of the award was for the husband's permanent injuries and his pain and suffering. *Page 819 
Although it might have been difficult to allocate the award, and even if such allocation would be inexact, that still does not justify a refusal to allocate some portion of the award to husband as his separate property.
The judgment should be reversed.
 *Page 1